DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 34-53 are pending, and are being examined on the merits.

Response to Restriction Requirement
The Response to Restriction Requirement filed on January 6, 2021 has been entered.

Election/Restrictions
The Restriction Requirement mailed July 6, 2020 was directed to claims 1-2, 6, 9-15, 18, 25-26 and 30-33. In the Response, Applicant canceled all of these claims, and added new claims 34-53. The Restriction Requirement is moot in view of the cancellation of the prior claim set, and the addition of new claims, all of which are drawn to a single invention.

Information Disclosure Statement
The Information Disclosure Statements submitted July 18, 2018 and February 6, 2020 have been considered.

Claim Objections
Claim 34 is objected to because of the following informalities: 
The word “and” should be added at the end of step (g).  
.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Claim 34 recites the limitation “about 1000 base pairs per fragment using sonication” in step c). The specification, as originally filed, does not provide written description support for the term “about”. The originally filed claim set included claim 6, which was directed to fragments that are “less than 1000 base pairs in length”, but neither the originally filed specification or claims recite approximate (i.e., “about”) language. As a result, “about” is new matter.
Claims 35-53 depend directly or indirectly from claim 34 and consequently incorporate the new matter issue of claim 34.

Claims 41 and 42 also recite fragments that are “about” a specific length. The originally filed specification and claims do not provide written description support for fragments that are “about” the lengths recited in claims 41 and 42, and consequently, these claims recite new matter and are rejected for the same reason as claim 34. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 34 recites the limitation “[m]odifying the fragmented genomic DNA to add dA tails” in step d). The meaning of this limitation is not clear. Specifically, it is not clear if the step is intended to mean that dA tails are added to the fragmented DNA ends, or if it is intended to mean that the fragmented DNA is first modified somehow to permit the adding of the dA tails, which are then added in a second step. Stated differently, it is not clear if “modifying” is referring to the addition of the dA tails, or to some other kind of modification prior to dA tailing.
Claims 35-53 depend directly or indirectly from claim 34 and consequently incorporate the indefiniteness issue of claim 34.


Claim 38 recites the limitation “a prolonged 2-hour incubation”. The meaning of “prolonged” is not clear. Specifically, it is not clear if the limitation is requiring only a 2-hour incubation, or if the limitation is requiring a time longer than 2 hours. In addition, if it is the latter, it is not clear how much additional time is required by the “prolonged” step.

abundance of the … sample”. The meaning of “abundance” is not clear. The specification does not provide any guidance on how to construe this term, and it is not a term of art. Consequently, one of ordinary skill in the art would not be able to determine the metes and bounds of the limitation, and the claim is indefinite.
Claims 48-49 depend directly or indirectly from claim 47 and consequently incorporate the indefiniteness issue of claim 47.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ip (MinION Analysis and Reference Consortium: Phase 1 data release and analysis, F1000Res, 4: 1075, 1-35, 2015), as evidenced by Oxford (Oxford Nanopore, Genomic DNA Sequencing Kit SQK-MAP005 base protocol, version MN005_1123_revA_02Mar2015) in view of Pushkarev1 (US Patent App. Pub. No. 2013/0157870) and Yin (Massively Parallel Sequencing for Chromosomal Abnormality .

Ip is directed to data generated by the MinION Analysis and Reference Consortium which evaluated the reproducibility of the performance of MinION. The DNA libraries were prepared according to the base protocol from Oxford Nanopore (p. 5, right col., para 1), which is available as Supplementary Material in Ip.

Regarding independent claim 34, Ip teaches …
A method of preparing a nucleic acid sample for nanopore sequencing, the method 
comprising: a. Obtaining a biological sample comprising genomic DNA from a subject (Fig. 1; Oxford, Day 1: Sample culture);
b. Isolating genomic DNA from the biological sample (Oxford, Day 2: DNA extraction);
c. Fragmenting the genomic DNA (Oxford, Fragmentation and PreCR);
d. Modifying the fragmented genomic DNA to add dA tails to both ends of each DNA fragment (Oxford, dA-tailing);
e. Purifying the modified fragmented DNA using bead purification (Oxford, dA-tailing, “clean up with … beads by volume afterwards”);
g. Further modifying the concentrated DNA to ligate a first adaptor to one end of the DNA and a second adaptor to the other end of the DNA, wherein the first adaptor comprises a Y-shaped adaptor, and the second adaptor comprises a hairpin-shaped adaptor (Fig. 1 A, B; p. 3, left col., para. 2: “two different adapters … are ligated to the DNA … the ‘leader adapter’ 
h. Performing nanopore sequencing of the prepared nucleic acid sample (Oxford, Day 4: Sequencing).

Ip does not teach that the method determines the chromosomal number of the sample. 
However, Yin teaches this limitation (abstract).

Ip does not teach fragmenting the genomic DNA to a size of less than about 1000 base 
pairs per fragment (para. 10). However, Pushkarev teaches this limitation, and also teaches using sonication for the fragmentation step (para. 10).

Ip does not teach but does suggest concentrating the purified DNA into a reduced reaction volume. Specifically, Ip teaches that, after clean-up with beads, the DNA is resuspended in fresh buffer and the concentration is assessed (p. 5, right col., para. 2). Therefore, the ordinary artisan would understand that the concentration of the DNA in the reaction volume is an important characteristic of the reaction, and would be able to adjust it, including concentrating it, as needed, as such manipulations are well known in the art.

	Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Ip and incorporate the Yin sample and the Pushkarev 

	Regarding dependent claims 35 and 48-52, Yin additionally teaches wherein determining chromosomal number detects aneuploidy or genetic sex (p. 3, right col., para. 2), as recited in claim 35, wherein the reference sample comprises a human chromosome (Table 1; p. 2, right col., para. 5: “each sample … aligned to the reference genome”), as recited in claim 48, and wherein the chromosome comprises chromosomes 1, 2, X, Y or a portion thereof (Table 1; p. 2, right col., para. 5), as recited in claims 49, wherein the biological sample is from an embryo (i.e. a product of conception) (p. 2, left col., para. 5), as recited in claim 50, wherein the biologic samples comprises DNA extracted from one or more cells (p. 2, right col., paras. 2-3), as recited in claim 51, and wherein the one or more cells comprises one or more blastocysts (p. 2, left col., para. 5), as recited in claim 52. 

prima facie obvious to practice the method of Ip plus Yin and Pushkarev, as discussed above, and further incorporate the particular sample and reference characteristics of Yin. The ordinary artisan would have been motivated to make these selections, as the choices of appropriate samples and references are well-known in the assisted reproduction arts, and the ordinary artisan would have been able to optimize the assay through routine experimentation. The ordinary artisan would have had an expectation of success as Ip does not restrict the sample or the reference.

	Regarding dependent claim 36, Ip additionally teaches wherein the Y-shaped adapter comprises an E5 protein (Fig. 1B: “a leader adapter pre-loaded with a motor protein … [which] unwinds the dsDNA allowing single-stranded DNA to pass through the pore”), and Ip suggests the hairpin-shaped adaptor comprises an E3 protein (Fig. 1B: “a hairpin adapter pre-loaded with a hairpin protein”; p. 3, left col., para. 2: “ ‘hairpin adapter’ … [is] preloaded with ‘motor protein[]’ that mediate[s] the movement of DNA through the pore”). Elsewhere, Ip also teaches that “a key step leading to sequencing was reduction of DNA translocation speed through the nanopore using enzyme control” (p. 3, left col. para. 1). The specification teaches that the E5 protein separates the complementary DNA strands (para. 4). Therefore, the instant E5 protein reads on the Ip motor protein attached to the leader adapter. The specification also teaches the E3 protein slows sequencing speeds (para. 4). Therefore, the instant E3 protein reads on the Ip motor protein, which is attached to the hairpin adapter and mediates movement of DNA through the pore. Further, the ordinary artisan would be able to select the correct protein 

	Regarding dependent claim 37, Ip additionally suggests wherein the E3 protein comprises a His-Tag for purifying the DNA fragments ligated to the hairpin adaptor using His-Tag bead purification. Specifically, Ip teaches a leader adapter pre-loaded with a motor protein and a hairpin adapter pre-loaded with a hairpin protein (Fig. 1B). Ip also teaches that after ligation of the adapters, a purification step is performed with his-tag Dynabeads (p. 5, right col., para. 3). While Ip does not specifically teach that the hairpin protein is labeled with a His-Tag, it does imply that the His-Tag is added as part of the adaptor ligation step and is, therefore, attached to either the leader adapter with motor protein, or the hairpin adapter with hairpin protein. The ordinary artisan would be able to select the correct His-Tag placement through routine optimization. 
	
	Regarding dependent claim 39, Ip additionally teaches wherein the sequencing is done in real time (Oxford, Start the Base-Calling, “make sure enough space if available on the hard drive for both the base-called files and the reads files created … during the sequencing run”).

	Regarding dependent claim 40, Yin additionally teaches wherein the sequencing is done in a clinical lab (p. 2, left col., para. 5: “[38] blastocysts from 16 couples were collected after assisted reproduction treatment procedure in the … Reproductive & Genetic Hospital”).
prima facie obvious to practice the method of Ip plus Yin and Pushkarev, as discussed above, and further incorporate the clinical lab setting of Yin. The ordinary artisan would have been motivated to perform the method in a point-of-care setting, as Ip suggests that the method would be useful for such purposes, as the device is small and portable and the method is fast. The ordinary artisan would have had an expectation of success as the use of such devices and methods in point-of-care setting is well-known in the art.

Regarding dependent claims 41 and 42, Pushkarev additionally teaches wherein the 
fragmented DNA is less than about 500 base pairs in length (para. 22), as recited in claim 41, and less than about 100 base pairs in length (para. 22), as recited in claim 34.
	
Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Ip plus Yin and Pushkarev, as discussed above, and further incorporate the particular sample characteristics of Pushkarev. The ordinary artisan would have been able to optimize the fragment through routine experimentation, in order to customize the assay as needed. The ordinary artisan would have had an expectation of success as Ip does not restrict the fragment size.


Regarding dependent claim 43, Ip additionally teaches wherein preparation of the nucleic acid sample is performed in low-retention tubes (p. 5, right col., para. 3: “final ligation 

	Regarding dependent claim 44, Ip additionally teaches wherein preparing a nucleic acid for nanopore sequence occurs within 2 to 4 hours (Oxford, Day 3: Library preparation and start of experiment (~4 hours). When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

	Regarding dependent claims 46 and 47, Ip and Yin additionally teach comparing the sequence reads to a reference sample (Ip: p. 6, left col., para. 4: “aligned every read to the … reference genome”; Yin: p. 2, right col., para. 4: “[t]he remaining 30-base sequences were aligned to Human reference genome”), as recited in claim 46, and wherein an abundance of prepared nucleic sample is compared with a reference sample (Ip: p. 6, left col., para. 4: “aligned every read to the … reference genome; Yin: p. 2, right col., para. 4: “[t]he remaining 30-base sequences were aligned to Human reference genome”), as recited in claim 47.


	Regarding dependent claim 53, Pushkarev additionally teaches wherein PCR primers specific for each end of a target genomic sequence are used to amplify the target sequence, and wherein the sequencing identifies the presence or absence of the amplified target sequence (para. 227).
prima facie obvious to practice the method of Ip plus Yin and Pushkarev, as discussed above, and further incorporate the amplification step of Pushkarev. The ordinary artisan would have been able to optimize the amount of target sequence in the reaction volume through routine experimentation, in order to customize the assay as needed. The ordinary artisan would have had an expectation of success as such manipulations are well-known in the art.

	
	Regarding dependent claims 38 and 45, the combination of Ip, Yin and Pushkarev does not teach that the prolonged 2-hour incubation at 4°C, as recited in claim 38, or that the preparation step occurs within 1 to 2 hours, as recited in claim 45. However, one of ordinary skill in the art would able to optimize these conditions as needed through routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges. MPEP 2144.05 II. The ordinary artisan would have had an expectation of success as such manipulations are well-known in the art, and because Ip does not limit the incubation period or overall preparation time.

	In view of the foregoing, claims 34-53 are prima facie obvious over Ip, as evidenced by Oxford, in view of Pushkarev and Yin.

Conclusion
Claims 34-53 are being examined, and are rejected. Claim 34 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pushkarev was cited in the Information Disclosure Statement submitted July 18, 2018.